United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                         ___________

                                    Nos. 08-2023/08-2024
                                        ___________

In re: Robert Earl Washburn,                      *
                                                  *
                Debtor.                           *
                                                  *
 ------------------------------------------------ *
                                                  *
eCast Settlement Corporation,                     *
                                                  *
                Creditor - Appellant,             *
                                                  *   Appeals from the United States
        v.                                        *   Bankruptcy Court for the Eastern
                                                  *   District of Arkansas.
Robert Earl Washburn,                             *
                                                  *
                Debtor - Appellee.                *
                                                  *
 ------------------------------------------------ *
                                                  *
Joyce Bradley Babin,                              *
                                                  *
                Trustee - Appellant,              *
                                                  *
        v.                                        *
                                                  *
Robert Earl Washburn,                             *
                                                  *
                Debtor - Appellee.                *
                                                  *
------------------------------------------------ *
                                                 *
United States of America,                        *
                                                 *
               Amicus Curiae.                    *
                                         ___________

                              Submitted: December 12, 2008
                                 Filed: August 28, 2009
                                  ___________

Before MELLOY and BENTON, Circuit Judges, and MAGNUSON, District Judge.1
                           ___________

MELLOY, Circuit Judge.

      Creditor eCAST Settlement Corporation (“eCAST”) and Trustee Joyce Bradley
Babin (the “Trustee”) appeal the bankruptcy court’s2 approval of Debtor Robert Earl
Washburn’s Chapter Thirteen reorganization plan. The appellants challenge the
bankruptcy court’s approval of a $471 monthly vehicle-ownership expense for a
vehicle that the debtor owns outright and that is not encumbered by a lien. We
granted eCAST’s motion seeking a direct appeal to our court, and we now affirm the
judgment of the bankruptcy court. In doing so, we join the Fifth and Seventh Circuits
in construing the plain language of 11 U.S.C. § 707(b)(2)(A)(ii)(I) to permit a debtor
with above-median income to claim a vehicle-ownership expense for a vehicle that the
debtor owns outright and without encumbrance. In re Tate, 571 F.3d 423 (5th Cir.
2009); In re Ross-Tousey, 549 F.3d 1148 (7th Cir. 2008).




      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, sitting by designation.
      2
       The Honorable Audrey R. Evans, United States Bankruptcy Judge for the
Eastern District of Arkansas.

                                           -2-
I.    General Background

       This case involves no disputed facts, and our review relates solely to a question
of statutory interpretation. “Because we are reviewing only legal conclusions made
by the bankruptcy court, our review is de novo.” In re Frederickson, 545 F.3d 652,
656 (8th Cir. 2008), cert. denied, 129 S. Ct. 1630 (2009).

       Washburn has above-median income. See 11 U.S.C. § 1325(b)(3). As such,
Chapter Thirteen of the Bankruptcy Code requires that his reorganization plan include
payment of his “projected disposable income,” id. § 1325(b)(1)(B), to his unsecured
creditors for an “applicable commitment period” of sixty months. Id.; see
Frederickson, 545 F.3d at 660 (holding that a bankruptcy court cannot approve a
Chapter Thirteen plan over a trustee’s objection if the debtor has above-median
income unless the plan “extends for the entire sixty-month applicable commitment
period”). Washburn sought to exclude from his projected disposable income $471 per
month that he classified as a vehicle-ownership expense related to a vehicle he owned
outright. With this amount excluded from his projected disposable income, his
monthly payments to creditors during the applicable sixty-month commitment period
would be insufficient to pay the claims of his unsecured creditors in full. According
to the Trustee’s calculations, denial of the vehicle-ownership expense and inclusion
of this amount in his monthly payments to creditors would completely satisfy the
unsecured creditors’ claims.

       The term “projected disposable income” is not defined. In a Chapter Thirteen
reorganization, courts are to apply the Chapter Seven “means test” to determine
“disposable income.” 11 U.S.C. § 1325(b)(2)–(3) (defining “disposable income” in
part as “current monthly income . . . less amounts reasonably necessary to be
expended” for several purposes, and cross referencing 11 U.S.C. § 707(b)(2)(A) and
(B) for determination of some of those “amounts”). As relevant to the presently
disputed expense, the Chapter Seven means test contains a further cross reference to

                                          -3-
Internal Revenue Service (“IRS”) National and Local Standards to define “applicable
monthly expense amounts”:

      The debtor’s monthly expenses shall be the debtor’s applicable monthly
      expense amounts specified under the [IRS’s] National Standards and
      Local Standards, and the debtor’s actual monthly expenses for the
      categories specified as Other Necessary Expenses issued by the [IRS] for
      the area in which the debtor resides, as in effect on the date of the order
      for relief, for the debtor, the dependents of the debtor, and the spouse of
      the debtor in a joint case, if the spouse is not otherwise a dependent. . .
      . Notwithstanding any other provision of this clause, the monthly
      expenses of the debtor shall not include any payments for debts.

Id. § 707(b)(2)(A)(ii)(I) (emphasis added).

       Section 707(b)(2)(A)(ii)(I) separately identifies “applicable monthly expense
amounts” and “actual monthly expenses.” The vehicle-ownership expense at issue
in the present case is one of the “applicable monthly expense amounts” specified in
the IRS’s Local Standards as a transportation expense. It is undisputed that the
separate term, “actual monthly expenses,” refers to expenses that the debtor in fact
incurs. The question we must resolve in the present case is whether “applicable
monthly expense amounts” similarly means an expense that the debtor in fact incurs
or whether this term means merely the IRS-designated expense amounts listed as
Local Standards applicable in a given geographic region for a debtor’s number of
vehicles.

      Lower courts are split on this issue. See In re Ransom, 380 B.R. 799, 803–06
(9th Cir. BAP 2007) (cataloging cases); see also Ross-Tousey, 549 F.3d at 1156–57
(same). Both interpretations of the statute are reasonable and enjoy textual and
policy-based support. Those courts holding that a debtor need not have a vehicle loan
or lease payment to claim a vehicle ownership expense amount apply what has
commonly been called the plain language approach. The plain language approach

                                         -4-
relies in large part upon a perceived distinction between the terms “applicable” and
“actual” but also enjoys several other textual and policy-based sources of support.
Those courts holding that a debtor must have a vehicle loan or lease payment to claim
the monthly expense amount apply what has commonly been called the Internal
Revenue Manual, or IRM, approach. The IRM approach incorporates a mode of
expense analysis borrowed from the Internal Revenue Manual, a manual that revenue
agents use to assess delinquent taxpayers’ abilities to pay taxes. As applied in the
present context, and as described by the separate appellants, the IRM approach would
either (1) condition the availability of the categorical expense amount on the existence
of a vehicle payment, or (2) permit courts to use the vehicle expenses a debtor in fact
incurs up to the categorical amounts specified in the Local Standards.3 Like the plain
language approach, the IRM approach enjoys some textual and policy-based support.

II.   Fifth and Seventh Circuit Approach

       The Fifth and Seventh Circuit Courts of Appeals have addressed this issue and
determined that the plain language approach is the better-reasoned mode of analysis.
In Ross-Tousey, the Seventh Circuit provided a comprehensive discussion of the
statutory text, competing interpretations of the text, competing arguments regarding
legislative intent, and policy-based arguments related to the practical consequences
of the competing interpretations. See Ross-Tousey, 549 F.3d at 1156–62. The Fifth
Circuit adopted the position of the Seventh Circuit, citing Ross-Tousey and
incorporating its analysis. See Tate, 571 F.3d at 426–28. The Ninth Circuit, in In re
Ransom, ___ F.3d ___, No. 08-15066, 2009 WL 2477609 (9th Cir. Aug. 14, 2009),
reached the opposite conclusion.



      3
       At oral argument, the separate appellants offered different explanations as to
whether the IRM approach would grant debtors an expense equal to their vehicle
payment or whether it merely conditioned use of the categorical expense on the
existence of some vehicle payment.

                                          -5-
      Having carefully considered the thorough analyses from these circuits and the
arguments discussed by bankruptcy appellate panels and district courts that have
considered this issue in their appellate capacities, we hold that the plain language
approach adopted by the Fifth and Seventh Circuits results in the proper interpretation
of 11 U.S.C. § 707(b)(2)(A)(ii)(I). We summarize this approach below and address
arguments raised by the present appellants but not fully addressed by the Seventh
Circuit in Ross-Tousey.

      a.     Statutory Text

        The Seventh Circuit’s analysis of the statutory text emphasized three points.
First, the court noted Congress’s election to use the separate terms “applicable” and
“actual” in close proximity to one another and concluded simply that the two terms
should not be deemed synonymous if all the words of the text were to be given effect.
Ross-Tousey, 549 F.3d at 1157–58; see, e.g., Thomas & Wong Gen. Contr. v. The
Lake Bank N.A., 553 F.3d 650, 653 (8th Cir. 2009) (“A statute should be interpreted
to give effect to all of its provisions and no word, phrase, or sentence should be
deemed superfluous, void, or insignificant.”). The Seventh Circuit stated:

      In order to give effect to all the words of the statute, the term “applicable
      monthly expense amounts” cannot mean the same thing as “actual
      monthly expenses.” Under the statute, a debtor’s “actual monthly
      expenses” are only relevant with regard to the IRS’s “Other Necessary
      Expenses;” they are not relevant to deductions taken under the Local
      Standards, including the transportation ownership deduction. Since
      “applicable” cannot be synonymous with “actual,” applicable cannot
      reference what the debtor’s actual expense is for a category, as courts
      favoring the IRM approach would interpret the word. We conclude that
      the better interpretation of “applicable” is that it references the selection
      of the debtor’s geographic region and number of cars.




                                          -6-
Ross-Tousey, 549 F.3d at 1158. Simply put, “Congress used two different terms to
achieve two different results.” In re Chamberlain, 369 B.R. 519, 525 (Bankr. D. Ariz.
2007). Second, the Seventh Circuit proceeded to note that “[i]t is difficult to square”
the IRM approach, “which would only allow the vehicle ownership deduction on
condition of a monthly debt payment,” Ross-Tousey, 549 F.3d at 1158, with that
portion of § 707(b)(2)(A)(ii)(I) that provides, “Notwithstanding any other provision
of this clause, the monthly expenses of the debtor shall not include any payments for
debts.” Finally, the court cited several other statutory sections to illustrate “that when
Congress intended to condition a deduction on a debtor’s actual expenditure or
showing of need, it did so.” Ross-Tousey, 549 F.3d at 1158. The court concluded
that because Congress had not employed similar language expressly conditioning
“applicable monthly expense amounts” on the existence of a corresponding debt, it
was appropriate to treat “applicable monthly expense amounts” in a categorical
fashion based on a debtor’s geographic location and number of vehicles rather than
making such expense amounts available only on condition of a vehicle-related debt.
Id.

      b.     Legislative Intent and History

       The Seventh Circuit noted that Congress had failed to pass an earlier version
of the statute that would have expressly incorporated the IRM standards into
§ 707(b)(2)(A)(ii)(I). Id. at 1159. Instead, Congress ultimately passed the current
statutory language that refers only to “amounts specified in the National and Local
Standards.” Id. (citing H.R. 3150, 105th Congress (1998)). The court stated, “This
change indicates Congress’s intent that courts not be bound by the financial analysis
contained in the IRM and supports the conclusion that courts should look only to the
numeric amounts set forth in the Local Standards.” Id.

      In addition, the court identified the reduction of judicial discretion and the
incorporation of “a uniform and readily-applied formula,” id. at 1160 (quotation

                                           -7-
omitted), for performing the means test as important aspects of Congressional intent
surrounding the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005
(“BAPCPA”). The court found such intent inconsistent with the implied incorporation
of the IRM standards because the IRM standards vest revenue officers with discretion,
and use of the IRM standards in the context of the Chapter Seven means test would,
necessarily, vest bankruptcy judges with similar discretion. Id.

       Further, as noted by a Sixth Circuit Bankruptcy Appellate Panel in In re
Kimbro, 389 B.R. 518, 527 (6th Cir. BAP 2008), the IRS itself disavows any intent
to have the financial standards from the IRM apply in any context other than tax
collection and specifically disclaims any intent to have the IRM apply in the context
of bankruptcy expense calculations:

      Disclaimer: IRS Collection Financial Standards are intended for use in
      calculating repayment of delinquent taxes. These Standards are effective
      on March 1, 2008 for purposes of federal tax administration only.
      Expense information for use in bankruptcy calculations can be found on
      the website for the U.S. Trustee Program.

Id. (quoting http://www.irs.gov/individuals/article/0,,id=96543,00.html). As such, the
court in Kimbro found that the intent of the administrative body that formulated the
IRM, as well as legislative intent, supported a refusal to incorporate the IRM into the
means test for determination of disposable income. Id. at 526–27.

       We, too, have recognized the reduction of judicial discretion as one aspect of
Congress’s intent surrounding BAPCPA. See Frederickson, 545 F.3d at 658 (“In
enacting BAPCPA, Congress reduced the amount of discretion that bankruptcy courts
previously had over the calculation of an above-median debtor’s income and
expenses.”). We have acknowledged, however, that it was also “Congress’s intent
that under BAPCA increased payments will flow from above-median debtors to their
unsecured creditors,” id., and that Congress “enacted [BAPCPA] to ensure that


                                         -8-
debtors repay creditors the maximum they can afford.” Id. at 657 (internal quotation
omitted). We do not believe that these different expressions of intent detract from the
soundness of the court’s ruling in Ross-Tousey. As we noted in Frederickson,
“Congress rigidly defined ‘disposable income’ in 11 U.S.C. § 1325(b)(2) [but] did not
define ‘projected disposable income’ as used in 11 U.S.C. § 1325(b)(1)(B).” Id. at
658. Ross-Tousey, involved application of the Chapter Seven means test, and our
case today involves application of that same means test as incorporated by 11 U.S.C.
§ 1325(b)(3) to define “disposable income.” As applied in this context, we find the
Seventh Circuit’s analysis of Congressional intent to be sound.4

       c.     Policy Considerations

       The court in Ross-Tousey noted that “[d]ebtors who own their cars outright
would have . . . potential need for vehicle replacement, so . . . they are . . . entitled to
the deduction even though the deduction amount may exceed their actual costs.” 549
F.3d at 1161. The court further noted that ownership expenses are not limited solely
to vehicle payments, and as such, could be sporadic and uncertain. Id. In addition,
conditioning the vehicle-ownership expense on the existence of a pre-bankruptcy
vehicle-related debt would punish debtors who elect to drive more modest vehicles or
fully pay for vehicles prior to bankruptcy and reward debtors who incurred vehicle
debt shortly before declaring bankruptcy. The Seventh Circuit found that this result



       4
       Shortly before oral argument, appellant eCast submitted a letter of authority
under Eighth Circuit Rule of Appellate Procedure 28(j) citing Frederickson, 545 F.3d
at 660. At oral argument, eCast asserted that Frederickson, with its emphasis on
maximizing payments to creditors and its recognition of judicial discretion in
determining projected disposable income, is dispositive in the present case. The issue
before our court today is the proper interpretation of 11 U.S.C. § 707(b)(2)(A)(ii)(I).
We discuss below the relationship between this issue and the issue before the court in
Frederickson, i.e., the recognition of a distinction between disposable income and
projected disposable income.

                                            -9-
would be “arbitrary and unfair . . . . especially in light of the fact that one of
BAPCPA’s purposes was to make it more difficult to discharge consumer debts.” Id.

      To the extent that the appellants argue that the “applicable monthly expense
amount” need not be limited to the precise amount of a debtor’s vehicle payment but
only that such a payment must in fact exist before the vehicle-ownership expense
becomes “applicable,” the arbitrariness of the result is particularly difficult to accept.
Such an approach would permit a debtor with a modest lease or loan payment (or a
few remaining payments) to claim the much larger, entire categorical amount for their
geographic region under the IRS Local Standards. The unlucky debtor who
responsibly paid off his or her vehicle prior to bankruptcy, however, would be denied
the same expense. When appellants argue that it would be unfair to creditors and
contrary to legislative intent to permit debtors without vehicle payments to claim the
expense, then, the purported unfairness and contravention of legislative intent is
merely a matter of degree. Whether the claimed expense is, as characterized by
appellants, a “phantom expense” or whether it is a categorical expense substantially
greater in size than a debtor’s vehicle payment, the net effect may be the denial of
otherwise available funds to creditors based on application of a categorical rule.

      d.     Countervailing Arguments

       The countervailing arguments and the present appellants’ arguments depend
largely on broad statements of legislative intent. As described by an Eighth Circuit
Bankruptcy Appellate Panel in In re Wilson, 383 B.R. 729 (8th Cir. BAP 2008), “the
purpose of [the BAPCPA] amendments to §§ 707(b) and 1325(b) was to require
above-median income debtors to make more funds available to their unsecured
creditors, and to do so by limiting the court’s authority to allow expenses.” Id. at 733;
see also Frederickson, 545 F.3d at 658–60. In Ross-Tousey, the Seventh Circuit
found arguments based on this intent relatively non-compelling in the context of a
Chapter Seven bankruptcy case. There the court noted that, in Chapter Seven, the

                                          -10-
means test is for determining whether a bankruptcy petition is presumptively abusive.
Ross-Tousey, 549 F.3d at 1161. Even where a petition is not presumptively abusive,
a court may still find a Chapter Seven petition abusive for reasons of “bad faith or
based on the totality of the circumstances.” Id. at 1162. Accordingly, in the context
of Chapter Seven, it is unnecessary to incorporate the IRM into the means test to
honor the Congressional intent of limiting the courts’ ability to allow expenses and
making it more difficult to discharge consumer debt. Rather, the catch-all provisions
of Chapter Seven provide a backstop that permits the dismissal of abusive Chapter
Seven petitions.

       Our case, however, arises under Chapter Thirteen rather than Chapter Seven,
and the same issues of presumptive abusive or non-presumptive abuse are not directly
in play. Still, the question before us today is how to properly interpret a provision of
Chapter Seven, and we do not believe it is appropriate to give § 707 (b)(2)(A)(ii)(I)
one meaning when applied in a Chapter Seven proceeding and another when applied
in a Chapter Thirteen proceeding without a legislative basis for doing so.
Accordingly, even though the argument based on BAPCPA’s intent to make more
funds available to creditors is more compelling in the present case than in Chapter
Seven cases such as Ross-Tousey or Tate, we find the Seventh and Fifth Circuits’
balancing of competing legislative intentions convincing. Accordingly, we hold that
a debtor need not in fact owe a vehicle loan or lease payment to claim a vehicle-
ownership expense in accordance with § 707(b)(2)(A)(ii)(I).

III.   “Disposable Income” and “Projected Disposable Income”

      Our court issued Frederickson after the parties submitted their briefs in the
present case, and the appellants subsequently identified Frederickson as supplemental
authority. eCAST asserts Frederickson as controlling precedent requiring reversal
because Frederickson recognized the existence of judicial discretion in determining



                                         -11-
projected disposable income, 545 F.3d at 659, and because judicial discretion appears
inconsistent with Ross-Tousey and Tate.

       While eCAST is correct in its characterization of Frederickson as recognizing
discretion in determining projected disposable income, the question in Frederickson
was different than the question at hand. There, we recognized a distinction between
disposable income and projected disposable income. Id. We found the latter to be a
forward-looking term rather than merely a mechanically derived and strictly defined
term like disposable income. We ultimately recognized the existence of “some”
judicial discretion to look beyond disposable income calculations in determining
projected disposable income. Id. In doing so, we stated:

             Thus, a distinction can be drawn between a debtor’s “disposable
      income,” which is calculated solely on the basis of historical numbers
      and regional averages, and a debtor’s “projected disposable income,”
      which necessarily contemplates a forward-looking number. Under this
      interpretation, bankruptcy courts will continue to have some discretion
      over the calculations of each individual debtor’s financial situation, with
      the result that the debtor’s “projected disposable income” will end up
      more closely aligning with reality. This interpretation also comports with
      the congressional intent that above-median debtors pay the maximum
      they can afford . . . .

             Accordingly, we adopt the view shared by many bankruptcy courts
      that a debtor’s “disposable income” calculation . . . is a starting point for
      determining the debtor’s “projected disposable income,” but that the
      final calculation can take into consideration changes that have occurred
      in the debtor’s financial circumstances as well as the debtor’s actual
      income and expenses . . . .

Id. (emphasis added). Subsequently, the Seventh, Fifth, and Tenth Circuits have
agreed with our conclusion. See In re Turner, ___ F.3d ___, No. 08-2613, 2009 WL
2136867, at *6 (7th Cir. July 20, 2009); In re Nowlin, ___ F.3d ___, No. 08-20066,
2009 WL 2105356, at *6 (5th Cir. July 17, 2009); In re Lanning, 545 F.3d 1269, 1282

                                          -12-
(10th Cir. 2008). But see In re Kagenveama, 541 F.3d 868, 872–75 (9th Cir. 2008)
(adopting a mechanical or non-discretionary approach to defining projected disposable
income).

       Neither our opinion in Frederickson nor the other circuits’ opinions regarding
projected disposable income characterize the discretion under § 1325(b)(1)(B) as
unfettered, and none discuss discretion in the context of applying § 707(b)(2)(A)(ii)(I)
to calculate disposable income. In Frederickson, we faced no question regarding how
to interpret the Chapter Seven provisions expressly incorporated into Chapter
Thirteen. Rather, we called the determination of disposable income a process based
on “historical numbers and regional averages” and disposable income itself a “starting
point” for determining projected disposable income. Frederickson, 545 F.3d at 659.



       In a more recent Rule 28(j) letter citing Nowlin, the appellants urge us to apply
Nowlin and other circuit-level cases that agree with Frederickson as separate and
independent bases for reversing the bankruptcy court in the present case. The
appellants appear to argue that, even if our application of the Chapter Seven means
test results in allowance of the $471 categorical expense, we should direct the
bankruptcy court to depart from the disposable income “starting point” and disregard
this expense when determining projected disposable income.

        We are not inclined to do so in the present case for several reasons. First, there
is no indication that the parties made any such arguments to the bankruptcy court, and
despite the fact that Frederickson is a later-decided case, we believe the appellants
needed to make some argument to the bankruptcy court attempting to distinguish
projected disposable income from disposable income to now receive relief based on
this theory. Further, we are not inclined to appropriate for ourselves in the first
instance the fact-intensive analysis required to apply Frederickson and assess the
propriety of any such distinction in the present case.

                                          -13-
       Finally, to the extent it is appropriate to employ a less-mechanistic method for
calculating projected disposable income when compared to disposable income, it is
by no means clear that attempted prediction of future vehicle-ownership expense
could serve as a sufficiently certain basis for departing from the disposable income
definition in the present case. We stated in Frederickson that the discretion held by
bankruptcy courts was to permit projected disposable income to “more closely align[]
with reality.” Id. at 659. We did not, however, suggest that it would be appropriate
to engage in speculation.

       In Nowlin, the Fifth Circuit went farther, stating that disposable income “is
presumptively the debtor’s ‘projected disposable income’ under § 1325(b)(1)(B), but
that any party may rebut this presumption by presenting evidence of present or
reasonably certain future events that substantially change the debtor’s financial
situation.” Nowlin, 2009 WL 2105356, at *6. We recently applied the standard from
Nowlin. See In re Lasowski, ___ F.3d ___, No. 08-2017, 2009 WL 2448246, at *3
(8th Cir. Aug. 12, 2009) (“[T]he bankruptcy court’s calculation of a debtor’s projected
disposable income can take into account changes in the debtor’s financial
circumstances that are reasonably certain to occur during the term of the debtor’s
proposed plan.”). Similarly, in Turner, the Seventh Circuit cautioned against
speculative departures from the disposable income calculations, stating, “bankruptcy
judges must not engage in speculation about the future income or expenses of the
Chapter 13 debtor. That would unsettle and delay the Chapter 13 process as well as
exaggerate how accurately a person’s economic situation in five years can be
predicted.” Turner, 2009 WL 2136867, at *7. Here, the appellants neither preserved
the issue addressed in Frederickson for review nor developed a record sufficient to
enable anything more than a speculative assessment of whether projected disposable
income should, on the present facts, differ from disposable income. Unlike the facts
of Lasowski, where it was reasonably certain that the debtor would fully pay off a loan
from her 401(k) retirement account during the period of plan administration, it is by



                                         -14-
no means clear that the present debtor’s future vehicle payments can be deemed
“reasonably certain.”5

       We note that our current holding, coupled with Frederickson, comports with the
Seventh Circuit’s holdings in both Turner and Ross-Tousey: determination of a
vehicle-ownership expense for the purpose of determining disposable income is
categorical under § 707(b)(2)(A)(ii)(I), but “some discretion” exists for bankruptcy
courts to consider the debtor’s actual financial situation in determining projected
disposable income for the purpose of § 1325(b)(1)(B). Lasowski recognized that this
discretion must be based on reasonably certain future events, and we leave for another
day the question of whether the requisite certainty is present when addressing
questions of vehicle expenses.

      For the foregoing reasons, we affirm the judgment of the bankruptcy court.

MAGNUSON, District Judge, dissenting.

      When unsecured creditor eCAST and the bankruptcy Trustee objected to the
confirmation of Washburn’s proposed Chapter 13 plan in this case, section 1325(b)
prohibited the bankruptcy court from confirming that plan “unless, as of the effective
date of the plan . . . the plan provides that all of the debtor’s projected disposable
income . . . beginning on the date that the first payment is due under the plan will be
applied to make payments to unsecured creditors under the plan.” 11 U.S.C. §
1325(b)(2)(B). Because Washburn’s plan did not provide that all of his projected
disposable income would go to pay unsecured creditors, I believe that the Bankruptcy
Court’s decision affirming the plan should be reversed.

      5
        The record reflects that the debtor’s vehicle is a 1996 pickup, but does not
reflect the condition of the vehicle. It is not the role of an appellate court to speculate
as to the debtor’s likely need to replace that vehicle in the course of the next sixty
months.

                                           -15-
       As the majority acknowledges, there is a split of authority as to the proper
reading of the dense and confusingly written Bankruptcy Code with respect to the
deduction at issue here. The majority contends that the so-called “plain language
approach” requires the Court to define section 707(b)(2)(A)(ii)(I)’s “applicable
monthly expense amounts” differently from that section’s “actual monthly expenses.”
I agree with the Ninth Circuit Court of Appeals, however, that the “statutory language,
plainly read” mandates a different result. In re Ransom, — F.3d. —, 2009 WL
2477609, at * 4 (9th Cir. Aug. 14, 2009) (quoting In re Ransom, 380 B.R. 799, 806
n.18 (B.A.P. 9th Cir. 2007)). Using this approach,

      a debtor [is not allowed] to deduct an “ownership cost” (as opposed to
      an “operating cost”) that the debtor does not have. An “ownership cost”
      is not an “expense” – either actual or applicable – if it does not exist,
      period. Ironic it would be indeed to diminish payments to unsecured
      creditors in this context on the basis of a fictitious expense not incurred
      by a debtor.

Id.

       Only this approach comports with Congress’s intent in enacting the Bankruptcy
Abuse Prevention and Consumer Protection Act of 2005 (“BAPCPA”), Pub. L. No.
109-8, 119 Stat. 23, 202-03. The reforms enacted were intended “to ensure that
debtors repay creditors the maximum they can afford.” H.R. Rep. 109-31(I), at 1,
reprinted in 2005 U.S.C.C.A.N. 88, 89; see also supra at 8-9 (citing In re
Frederickson, 545 F.3d 652, 657-58 (8th Cir. 2008)). Here, Washburn’s projected
disposable income is $471 per month greater than his plan suggests it is. Over the life
of the plan, his unsecured creditors will receive more than $28,000 less than they are
entitled to receive. Allowing a debtor to avoid paying more than $28,000 to his
unsecured creditors flies in the face of all Congress intended to accomplish with
BAPCPA.

      Accordingly, I dissent.
                      ______________________________


                                         -16-